NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               MARTIN M. KALICK II,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS
              Respondent-Appellee.
              __________________________

                      2011-7177
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4365, Judge Lawrence B.
Hagel.
              __________________________

               Decided: February 9, 2012
             ___________________________

   MARTIN M. KALICK, II, of Phillipsburg, Kansas, pro se.

    COURTNEY S. MCNAMARA, Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director. Of counsel on the brief were
KALICK   v. DVA                                            2


MICHAEL J. TIMINSKI, Deputy Assistant General Counsel,
and Y. KEN LEE, Attorney, United States Department of
Veterans Affairs, of Washington, DC.
               __________________________

   Before RADER, Chief Judge, LINN, and DYK, Circuit
                        Judges.
PER CURIAM.


     Martin M. Kalick II (“Kalick”) appeals from a decision
of the United States Court of Appeals for Veterans Claims
(“Veterans Court”), Kalick v. Shinseki, No. 09-4365, 2011
WL 2745793 (Vet. App. July 15, 2011). The Veterans
Court affirmed a 2009 decision of the Board of Veterans’
Appeals (“Board”) denying his claims for entitlement to an
initial disability rating in excess of 10% for right shoulder
strain and an initial compensable disability rating for
right sternoclavicular sprain. We affirm.
                       BACKGROUND
    Kalick first filed the claims raised in this appeal in
January 2007. In May 2007, a Department of Veterans
Affairs regional office (“RO”) awarded Kalick noncom-
pensable disability ratings for his right shoulder strain
under Diagnostic Code 5201 (limitation of motion of the
arm) and his sternoclavicular sprain under Diagnostic
Code 5203 (impairment of the clavicle or scapula). See 38
C.F.R. § 4.71a, Diagnostic Codes 5201, 5203. Subse-
quently, the RO granted Kalick an initial compensable
disability rating of 10% for his right shoulder strain under
Diagnostic Code 5203 based upon reduced range of motion
with pain on motion. Kalick appealed the RO’s decision to
the Board, contending, inter alia, that he should have
3                                               KALICK   v. DVA


been awarded an additional rating pursuant to Diagnostic
Codes 5003 or 5010. 1
    On August 11, 2009, the Board declined to award Ka-
lick a disability rating for his right shoulder strain or
right sternoclavicular sprain under Diagnostic Codes
5003 or 5010. With respect to Kalick’s right shoulder
strain claim, the Board noted that because Kalick did not
have a diagnosis of arthritis as to his right shoulder
strain, Diagnostic Codes 5003 and 5010 were inapplicable
to his right shoulder strain. See id. § 4.71a, Diagnostic
Codes 5003, 5010. With respect to Kalick’s sternoclavicu-
lar sprain claim, the Board found that although he had a
diagnosis of arthritis as to his right sternoclavicular joint,
Kalick was not entitled to a compensable rating under
those diagnostic codes because the sternoclavicular joint
is not subject to range of motion testing, meaning there
was an “absence of limitation of motion,” id. § 4.71a,
Diagnostic Code 5003, and there was no evidence that
Kalick suffered from arthritis involving two or more major


    1    Diagnostic Code 5003 of 38 C.F.R. § 4.71a pro-
vides: “Degenerative arthritis established by X-ray find-
ings will be rated on the basis of limitation of motion
under the appropriate diagnostic codes for the specific
joint or joints involved (DC 5200 etc.). When however, the
limitation of motion of the specific joint or joints involved
is noncompensable under the appropriate diagnostic
codes, a rating of 10[%] is for application for each such
major joint or group of minor joints affected by limitation
of motion, to be combined, not added under diagnostic
code 5003. Limitation of motion must be objectively
confirmed by findings such as swelling, muscle spasm, or
satisfactory evidence of painful motion. In the absence of
limitation of motion, . . . [w]ith X-ray evidence of involve-
ment of 2 or more major joints or 2 or more minor joint
groups [rate as] 10[%].” Diagnostic Code 5010 provides
for ratings in accordance with Diagnostic Code 5003.
KALICK   v. DVA                                            4


joints or two or more minor joint groups. Kalick appealed
the Board’s decision to the Veterans Court.
     Before the Veterans Court, Kalick argued that his in-
juries were compensable under Diagnostic Codes 5003 or
5010 because his arthritis impacted both the acromio-
clavicular and sternoclavicular joints. The Veterans
Court rejected Kalick’s argument. It found no evidence to
contradict the Board’s finding that Kalick did not suffer
from arthritis of the shoulder. Relying on the Board’s
finding that there was an absence of limitation of motion
in the sternoclavicular joint, the Veterans Court also held
that arthritis of the acromioclavicular and sternoclavicu-
lar joints was insufficient to support a compensable rating
for sternoclavicular sprain because “neither the acromio-
clavicular or sternoclavicular joints is a major joint or
minor joint group for the purpose of rating disabilities
from arthritis.” Kalick, 2011 WL 2745793, at *4 (citing 38
C.F.R. § 4.45(f)). Accordingly, the Veterans Court af-
firmed the Board’s August 11, 2009, decision. This appeal
followed.
                        DISCUSSION
    Our jurisdiction to review the decisions of the Veter-
ans Court is limited by statute. We may review the
decisions of the Veterans Court “on a rule of law or of any
statute or regulation,” or “any interpretation thereof”
relied upon by the Veterans Court in rendering its deci-
sion. 38 U.S.C. § 7292(a). However, with the exception of
appeals that “present[] a constitutional issue,” this court
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2); see also
Conway v. Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004).
    On appeal, Kalick argues that the Veterans Court
erred by failing to apply Diagnostic Codes 5003 or 5010 to
5                                               KALICK   v. DVA


his claims because the Veterans Court erroneously re-
quired him to demonstrate that his arthritis affects two or
more major joints or minor joint groups. The Board made
three factual findings with respect to whether Kalick’s
claims could be compensable under Diagnostic Codes 5003
or 5010. First, the Board found no evidence that Kalick
suffered from arthritis of the right shoulder. Second, the
Board found that while Kalick did have arthritis as to his
right sternoclavicular sprain, there was an absence of
limitation of motion in the sternoclavicular joint because
range of motion testing does not apply to that joint.
Finally, the Board concluded that the sternoclavicular
joint did not involve two or more major joints or minor
joint groups as required under the regulation when there
is an “absence of limitation of motion.” These findings
were affirmed by the Veterans Court. Kalick only ap-
pears to challenge the second finding.
    To the extent that Kalick challenges the factual find-
ing that the sternoclavicular joint is not subject to range
of motion testing, we lack jurisdiction to review such a
finding. See 38 U.S.C. § 7292(d)(2). However, Kalick
seems to also argue that the Veterans Court misinter-
preted the regulation such that the court erred in conclud-
ing that there was an “absence of limitation of motion” in
his sternoclavicular joint, rather than concluding that he
suffers from “noncompensable” limitation of motion in
that joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5003
(“Degenerative arthritis established by X-ray findings will
be rated on the basis of limitation of motion under the
appropriate diagnostic codes for the specific joint or joints
involved (DC 5200 etc.). When however, the limitation of
motion of the specific joint or joints involved is noncom-
pensable under the appropriate diagnostic codes, a rating
of 10[%] is for application for each such major joint or
group of minor joints affected by limitation of motion . . . .
KALICK   v. DVA                                         6


In the absence of limitation of motion, . . . [w]ith X-ray
evidence of involvement of 2 or more major joints or 2 or
more minor joint groups [rate as] 10[%].” (emphasis
added)).
    We find no error in the Veterans Court’s interpreta-
tion that there was an “absence of limitation of motion.”
                         COSTS
   No costs.